            Case 1:16-cv-00514-TJK Document 63 Filed 04/30/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


JAMES MADISON PROJECT et al.,

               Plaintiffs,

       v.                                             Civil Action No. 16-514 (TJK)

DEPARTMENT OF JUSTICE et al.,

               Defendants.


                                             ORDER

       After consideration of Defendants’ Motion for Summary Judgment, ECF No. 61, the

attachments to the Motion, ECF Nos. 61-1 to 61-4, Plaintiffs’ Notice of Concession, ECF No.

62, the relevant law, and the entire record, it is hereby ORDERED that Defendants’ motion is

GRANTED. It is further ORDERED that Judgment is hereby ENTERED for Defendants on

all counts. This is a final, appealable Order. The Clerk of the Court is directed to close the case.



       SO ORDERED.

                                                              /s/ Timothy J. Kelly
                                                              TIMOTHY J. KELLY
                                                              United States District Judge

Date: April 30, 2021
